DETAILED ACTION
Advisory Action
	The proposed amendments, filed on 07/18/2022, after a final rejection, mailed on 05/11/2022, will not be entered because the amendments raise new issues that would require further search/consideration.
	Specifically, applied amendments to claim 1 and added limitations to new claim 18 have been incorporated new limitations which have not been previously defined regarding “a method for 3D printing a 3D item”; newly added limitation to claim 1 such as “to provide a surface texture with predetermined properties for water retention, dust retention, a distance element and/or a light outcoupling element” and to claim 15 such as “to provide a surface texture with cactus like effect”.
	The amendments have incorporated new terminology and features which previously have not been defined regarding claimed “a method for 3D printing a 3D item”. Therefore, reconsideration of the prior art of the record, as well as, other prior art references would be necessary to determine if the new claim language were or were not taught or suggested by the prior art references.
Response to Arguments
Applicant's arguments, filed on 07/11/2022, with respect to previous rejections of the claimed subject matter have been fully considered but are moot as the amendments will not be entered.


/SEYED MASOUD MALEKZADEH/Primary Examiner
Art Unit 1754                                                                                                                                                                                                        07/21/2022